Citation Nr: 1010156	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-39 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral hearing 
loss to include as secondary to service-connected diabetes 
mellitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.

4.  Entitlement to service connection for tinnitus to include 
as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
April 1971.  He was stationed in Vietnam from March 1970 to 
April 1971.

This matter is before the Board of Veterans' Appeals (Board) 
from a decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

In September and November 2005, respectively, the Veteran 
filed claims for service connection for bilateral hearing 
loss and tinnitus.  The RO denied the claims in an April 2006 
rating decision.  The Veteran did not file a disagreement 
with this decision.  Instead, in February 2007, the Veteran 
filed a Form 21-526 in which he claimed service connection 
for bilateral hearing loss and tinnitus.  The RO correctly 
construed this document as a request to reopen the hearing 
loss and tinnitus claims.  The RO declined to reopen those 
claims in a September 2007 rating decision.

The Veteran did not request a hearing on these matters.

The reopened issues of service connection for bilateral 
hearing loss and tinnitus are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  The RO denied the claims of entitlement to service 
connection for bilateral hearing loss and tinnitus in April 
2006 because the Veteran had not submitted new and material 
evidence to reopen the claims.  The Veteran did not appeal 
this decision, and it is now final.

2.  Evidence received since the April 2006 rating decision is 
not cumulative and raises a reasonable possibility of 
substantiating the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
April 2006 RO decision and the claim of entitlement to 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156(a) (2009).

2.  New and material evidence has been received since the 
April 2006 RO decision and the claim of entitlement to 
service connection for tinnitus is reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veteran's claims to reopen service connection for 
bilateral hearing loss and tinnitus based on new and material 
evidence has been considered with respect to VA's duty to 
notify and assist, including Kent v. Nicholson, 20 Vet. App. 
1 (2006).  Given the Board's finding that new and material 
evidence has been secured to reopen his claims, no 
conceivable prejudice to the Veteran could result from this 
adjudication, regardless of whether the Veteran has been 
provided the notice and assistance required by law and 
regulation.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  



II.  New and Material Evidence

The RO originally denied service connection for bilateral 
hearing loss and tinnitus in April 2006.  The Veteran did not 
file a notice of disagreement and the decision became final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.160(d), 20.200, 20.201, 20.302, 20.1103 (2009).

In February 2007, the Veteran filed another claim for service 
connection for bilateral hearing loss and tinnitus, which the 
RO construed as a request to reopen the claims for service 
connection for these conditions.  In September 2007, the RO 
declined to reopen the claims.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence considered since the April 2006 rating decision 
includes a June 2008 letter from a private physician relating 
the Veteran's hearing loss and tinnitus to service; the 
Veteran's February 2007 statement regarding in-service 
exposure to acoustic trauma in service; and lay testimony 
regarding the Veteran's noise exposure during service.

The evidence received since the last final RO decision is 
new, as it was not previously considered.  Some of the 
evidence is material as it directly addresses the basis for 
the prior denial.  This evidence raises a reasonable 
possibility of substantiating the service connection claims, 
and constitutes new and material evidence within the meaning 
of 38 C.F.R. § 3.156(a).  Reopening of the service connection 
claims for bilateral hearing loss and tinnitus is warranted.  
38 U.S.C.A. 
§ 5108.


ORDER

New and material evidence has been received and the claim for 
service connection for bilateral hearing loss is reopened; 
the appeal is granted to this extent only.

New and material evidence has been received and the claim for 
service connection for tinnitus is reopened; the appeal is 
granted to this extent only.


REMAND

Remand is required for compliance with VA's duty to assist 
the Veteran in substantiating his claims.

Secondary Service Connection

A review of the claim file indicates that the Veteran has not 
been provided any VCAA notice regarding secondary service 
connection, although he was provided a copy of 38 C.F.R. § 
3.310 in the statement of the case.  

Service connection may be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R. § 3.310, and compensation is payable for that degree 
of aggravation of a nonservice-connected disability caused by 
a service-connected disability.  Allen v. Brown, 7 Vet.App. 
439 (1995).

Upon remand, the Veteran should be issued a notification 
letter that provides the evidence and information needed to 
substantiate a claim for secondary service connection and 
includes a copy of 38 C.F.R. § 3.310 and the amendment to 
that regulation, effective October 10, 2006.

The record currently contains two opinions regarding 
secondary service connection with respect to the Veteran's 
bilateral hearing loss claim.  In a September 2005 letter, 
Dr. Chihal opined that the Veteran's hearing loss was 
"possibly indirectly" caused by "toxic agents."  The 
doctor provided no rationale for this tentative opinion.  The 
February 2006 VA ear disease examiner opined that there was 
no nexus between the Veteran's hearing loss and his service-
connected diabetes.  The examiner wrote that "current 
medical literature would not support such a nexus."  He did 
not address the VA flyer on hearing loss submitted by the 
Veteran, which states that "[d]iabetes may lead to premature 
aging of the auditory system, according to preliminary data 
from a five-year study of 694 veterans aged 25 to 85 by VA's 
National Center for Rehabilitative Auditory Research."  In 
addition, the examiner did not specifically address the issue 
of aggravation.  

The record contains no opinion regarding secondary service 
connection with respect to the Veteran's tinnitus claim.

Accordingly, in an addendum, the VA examiner should provide 
an opinion as to whether it is at least as likely as not that 
the Veteran's bilateral hearing loss and tinnitus were caused 
or aggravated by his service-connected diabetes mellitus.  
The examiner must specifically address the study referenced 
in the VA flyer.

Direct Service Connection

The Veteran asserts that he was treated for problems with his 
hearing during Advanced Infantry Training (AIT) school.  He 
contends that he trained with the M14, M16, M60, 45 caliber 
revolvers, machine guns, light anti-tank weapons, and hand 
grenades without hearing protection.  In addition, he claims 
he was subjected to mortar and artillery attacks in Vietnam.  
He submitted a buddy statement concerning mortar attacks on 
the Tan An Army Base, where the Veteran claims he was 
stationed from June to September 1970.  The Veteran's DD-214 
shows that his Military Occupational Specialty (MOS) was 
Personnel Specialist.  Although he did not have a combat MOS, 
there is no reason to doubt the Veteran's credibility that he 
was exposed to some loud noise during his service, including 
his 13-month tour in Vietnam.  Therefore, his exposure to 
acoustic trauma in service is conceded.

An October 2008 VA examination report notes that the Veteran 
provided a history of recreational noise exposure as a child.   

The Veteran had normal hearing bilaterally at the time of his 
induction examination in September 1969.  

In correspondence received May 2007, the Veteran claimed that 
he was treated for problems with his hearing at Ft. Polk 
between December 1969 and February 1970, and at a hospital 
operated by Company C, 9th Medical Battalion in Vietnam 
between June and September 1970.  Treatment records from Ft. 
Polk are of record and contain no report of complaint, 
treatment or diagnosis of hearing loss or tinnitus.  However, 
the claim file does not contain any treatment records from 
the Veteran's 13-month tour in Vietnam, including the alleged 
medical treatment at the battalion hospital.  It does not 
appear that the RO attempted to obtain these medical records.  
VA's duty to assist includes making reasonable efforts to 
obtain service medical records.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2).  Consequently, on remand, the RO should 
attempt to obtain the Veteran's complete service treatment 
records.

An audiogram was performed during the Veteran's April 1971 
separation examination, but it depicts the puretone 
thresholds exhibited by the Veteran on a graph and not 
interpreted in decibels for each frequency depicted in the 
audiogram.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(the Board may not interpret graphical representations of 
audiometric data). 

In a November 2005 correspondence, the Veteran stated that he 
has worked only in office settings since discharge, and that 
his recreational activities consist of golf and fishing.   

The record indicates that the Veteran has a current bilateral 
hearing loss disability as defined by 38 C.F.R. § 3.385.  
Tinnitus has also been diagnosed and exposure to excessive 
noise/acoustic trauma is conceded.  However, for service 
connection to be warranted on a direct basis the evidence 
must show a nexus between these disabilities and the 
Veteran's service, to include as due to the conceded acoustic 
trauma.  

The record currently contains multiple opinions regarding 
direct service connection with respect to both bilateral 
hearing loss and tinnitus.    

The Veteran reported a 10-year history of bilateral 
progressive hearing loss (and a one-year history of tinnitus) 
to the February 2006 VA ear disease examiner.  The examiner 
opined that the Veteran's historical account of hearing loss 
and tinnitus "would not indicate" that either disability 
was incurred during service.  He also based the negative 
opinion on the fact that there was no hearing loss diagnosis 
in service.  However, the Veteran claimed in a May 2007 
statement that his hearing loss began during advanced 
infantry training.  Furthermore, VA regulation 38 C.F.R. § 
3.385 does not preclude service connection for hearing loss 
that first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The October 
2008 VA examiner opined that he could not speculate with 
respect to the etiology of the Veteran's hearing loss since 
there were no formal audiograms in the STRs.  However, an 
April 1971 audiogram is of record.  Neither VA examiner 
considered the Veteran's personnel records.  These records 
were not requested by the RO, and the Veteran submitted them 
to the audiologist only.  The October 2008 VA examiner also 
opined that the Veteran's tinnitus "is less likely than 
not" related to service.  The basis for this opinion was the 
lack of documented complaints of tinnitus during service and 
the recent onset of the Veteran's tinnitus.  

In contrast, Dr. Chihal's September 2005 report indicates 
that he found the Veteran to have hearing loss consistent 
with acoustic trauma due to service.  He based this opinion 
on the Veteran's reported history of noise exposure during 
service.  As the February 2006 VA examiner noted, this 
opinion lacks any rationale.  The June 2008 private 
audiologist opined that "it is more likely than not" that 
the Veteran's hearing loss and tinnitus are due to his in-
service noise exposure.  She reasoned that the Veteran 
"experiences hearing loss of a degree and pattern and 
tinnitus commonly associated with intense noise exposure."  
The report indicates that she reviewed personnel records 
submitted by the Veteran and determined that he was exposed 
to loud noise during service.  The private doctor and the 
audiologist did not review the STRs and VA examination 
reports, nor did they consider the Veteran's pre-service 
noise exposure.

In view of the foregoing, in an addendum, the examiner who 
performed the October 2008 examination should provide an 
opinion based upon a complete factual record as to whether it 
is at least as likely as not that the Veteran's bilateral 
hearing loss and tinnitus are related to service.

Accordingly, the case is REMANDED for the following action:

1.	Notify the Veteran and his 
representative of 38 C.F.R. § 3.310 and 
an amendment to that regulation, 
effective October 10, 2006, for the 
purpose of implementing the holding in 
Allen v. Brown, 7 Vet. App. 439 (1995) 
for secondary service connection on the 
basis of the aggravation of a 
nonservice-connected disorder by 
service-connected disability.  See 71 
Fed. Reg. 52744 (2006).

2.	Take the necessary steps to obtain any 
records from June to September 1970 for 
treatment received at Headquarters, 
Third Brigade, 9th Infantry Division, 
Tan An, Vietnam, and associate them 
with the claim file.  All attempts to 
procure records should be documented in 
the file.  If these records cannot be 
obtained, a notation to that effect 
should be inserted in the file.  All 
efforts to obtain these records, 
including follow-up requests, if 
appropriate, should be fully 
documented.  

3.	After #1 and #2 are complete, return 
the October 2008 VA audiological 
examination report to the examiner who 
conducted it.  Ask the examiner to 
closely review the entire record and to 
prepare an addendum addressing the 
following questions:

a)	whether it is at least as likely 
as not (a 50 percent or greater 
probability) that the Veteran's 
bilateral hearing loss and 
tinnitus are related to noise 
exposure during service.  In 
particular, the examiner should 
consider the Veteran's September 
1969 induction examination, the 
Veteran's April 1971 separation 
examination, the February 2006 VA 
ear disease examination report, 
the September 2005 medical report 
from a private physician, and the 
June 2008 letter from a private 
physician (with attached personnel 
records).

b)	whether it is at least as likely 
as not (50 percent or greater 
probability) that the Veteran's 
bilateral hearing loss was caused 
or aggravated by his service-
connected diabetes mellitus?  In 
particular, the examiner should 
consider the September 2005 
medical report by a private 
physician, the February 2006 VA 
ear disease examination report, 
and the VA flyer.

c)	whether it is at least as likely 
as not (50 percent or greater 
probability) that the Veteran's 
tinnitus was caused or aggravated 
by his service-connected diabetes 
mellitus?  

If the examiner who conducted the 
October 2008 VA examination cannot be 
found, or if it is determined that 
another VA examination is necessary, 
schedule the Veteran for examination by 
the appropriate medical professional to 
determine the nature, extent, and 
etiology of his hearing loss and 
tinnitus.  All indicated tests and 
studies should be performed.  The claim 
folder, including all newly obtained 
evidence and a copy of this remand, 
must be sent to the examiner for review 
in conjunction with the examination.

All opinions expressed must be 
supported by complete rationale.

4.	Thereafter, any additional necessary 
development deemed should be conducted.  
If either of the benefits sought on 
appeal remain denied, issue the Veteran 
a supplemental statement of the case 
and allow a reasonable opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


